DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 16 October 2019 and 02 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figure 4:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.  
      Specifically, reference box (230) should also be labeled -- Controller --.  
      Reference box (250) should also be labeled -- Mass Spectrometer --.
      Reference box (220) should also be labeled -- Sample Preparation Module --.
See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral -- 82 --, as shown in Figures 1A-2E, does not appear within the written specification.  




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.


   Page 3, page lines 24 and 28:  The abbreviation "Fig." should be corrected to read -- Figs. -- since more than one figure is being referenced.
   Page 4, page lines 1, 13, 17, 21, and 26:  The abbreviation "Fig." should be corrected to read -- Figs. -- since more than one figure is being referenced.
   Page 16, page line 22:  The phrase --, as shown in Figs. 1B-C, 1E, 2B-C and 2E --, should be inserted after reference numeral 3 so as to easily find structure that is being described.  

Appropriate correction is required.

Claim Objections
Claims 1-8 and 11 are objected to because of the following informalities:
   Re claim 1, claim line 1:  The term -- configured -- should be inserted prior to the term "for" in order to positively recite the functionality of the sample injector.
   Re claim 1, claim line 6:  The term -- configured -- should be inserted prior to the term "for" in order to positively recite the functionality of the aspirating pump.
   Re claim 1, claim line 9:  The term -- configured -- should be inserted prior to the term "for" in order to positively recite the functionality of the analytical sample loop.
   Re claim 1, claim line 13:  The term -- configured -- should be inserted prior to the term "for" in order to positively recite the functionality of the LC pump.
   Re claim 6, claim line 2:  The term -- configured -- should be inserted prior to the term "for" in order to positively recite the functionality of the wash pump.

   Re claim 11, claim line 4:  The article -- a -- should be inserted prior to the term "secondary".

  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-15 because the prior art of record fails to teach and/or make obvious the following:
      Claims 1-8:  Providing a sample injector, comprising an aspiration pump fluidically connected to the aspiration/dispensing pump port via a buffer sample loop for aspirating a sample into the buffer sample loop when the aspiration/dispensing pump port is connected to the sample input port; and 10an analytical sample loop connected to the LC switching valve between the analytical sample loop input port and the analytical sample loop output port for receiving at least part of the sample aspirated into the buffer sample loop when the analytical sample loop input port is connected to the aspiration/dispensing pump port in combination with all of the remaining limitations of the claim.


Claims 1-8 and 11 are objected to, but would be allowable if the objections noted above are corrected.

Claims 9-10 and 12-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various sample injection systems utilizing a multi-port valve and a sample loop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856